DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the submission dated 01/03/2022. Claims 1-4, 6-7, 11-14 and 16-17 are presented for examination.

Response to Arguments
2.    Applicant’s arguments, with respect to the rejections of claims 1-20 under 35 USC 102(B), have been fully considered and are persuasive. The rejections of these claims have been withdrawn since the amendments remedy the previous issues.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roger Chen on 02/24/2022.
The application has been amended as follows: 
Claim 1 (currently amended): A display device comprising:
a display unit displaying a reference point and an adjusting interface, wherein the adjusting interface comprises a plurality of input fields for a user to input shift vectors of the reference point;
the reference point and a color parameter of the display unit under a linear color space, the linear color space having been processed by color calibration in advance, and the color parameter being color coordinates of WRGB, wherein the adjusting interface, under control of the user, is configured to shift the reference point to generate a shift coordinate of the reference point according to the original coordinate of the reference point and the shift vectors;

the display device further comprising: a processing unit coupled to the storage unit and the display unit, the processing unit being configured to:
obtain an RGB tristimulus matrix according to the color coordinates of WRGB;
obtain a color transformation matrix according to the original coordinate of the reference point, the shift coordinate of the reference point and the RGB tristimulus matrix; and
 the obtained RGB tristimulus matrix by the color transformation matrix to update a current color of the display device to [[be]] an adjusted color in real-time.

Claim 2 (currently amended): The display device of claim 1, wherein the adjusting interface is a two-dimensional adjusting interface or a three-

Claim 3 (original): The display device of claim 1, wherein the adjusting interface is a two-dimensional adjusting interface and the adjusting interface comprises a color adjusting template.

Claim 4 (original): The display device of claim 1, wherein the adjusting interface is a three-dimensional adjusting interface and the adjusting interface comprises a color adjusting template and a brightness adjusting template.

Claim 5 (canceled)

Claim 6 (currently amended): The display device of claim [[5]]1, wherein the original coordinate of the reference point is obtained by an equation of:

    PNG
    media_image1.png
    77
    383
    media_image1.png
    Greyscale
;
Wherein 
    PNG
    media_image2.png
    25
    113
    media_image2.png
    Greyscale
 represents the original coordinate of the reference point, 
    PNG
    media_image3.png
    25
    103
    media_image3.png
    Greyscale
 represents three output brightness percentages of the obtained RGB tristimulus matrix of the reference point, and 
    PNG
    media_image4.png
    77
    143
    media_image4.png
    Greyscale
 represents the RGB tristimulus matrix.



    PNG
    media_image5.png
    25
    261
    media_image5.png
    Greyscale
;

    PNG
    media_image6.png
    125
    329
    media_image6.png
    Greyscale
; and

    PNG
    media_image7.png
    81
    367
    media_image7.png
    Greyscale
;
wherein 
    PNG
    media_image2.png
    25
    113
    media_image2.png
    Greyscale
 represents the original coordinate of the reference point, 
    PNG
    media_image8.png
    25
    99
    media_image8.png
    Greyscale
 represents the shift coordinate of the reference point, 
    PNG
    media_image9.png
    23
    27
    media_image9.png
    Greyscale
 represents a coordinate transformation matrix, 
    PNG
    media_image4.png
    77
    143
    media_image4.png
    Greyscale
 represents the RGB tristimulus matrix, and 
    PNG
    media_image10.png
    24
    28
    media_image10.png
    Greyscale
 represents the color transformation matrix.

Claims 8-10 (canceled)

Claim 11 (currently amended): A color adjusting method adapted to a display device, the color adjusting method comprising:
the display device displaying a reference point and an adjusting interface and storing an original coordinate of [[a]]the reference point and a color parameter of the display device under a linear color space, wherein the linear color space has been processed by color , the adjusting interface comprises a plurality of input fields for a user to input shift vectors of the reference point, and the color parameter is color coordinates of WRGB, wherein the adjusting interface, under control of the user, is configured to shift the reference point to generate a shift coordinate of the reference point according to the original coordinate of the reference point and the shift vectors;


the display device obtaining an RGB tristimulus matrix according to the color coordinates of WRGB and obtaining a color transformation matrix according to the original coordinate of the reference point, the shift coordinate of the reference point and the RGB tristimulus matrix; and
the display device adjusting three output brightness percentages of the obtained RGB tristimulus matrix by the color transformation matrix to update a current color of the display device to [[be]] an adjusted color in real-time.

Claim 12 (currently amended): The color adjusting method of claim 11, wherein the adjusting interface is a two-dimensional adjusting interface or a three-dimensional adjusting interface



Claim 14 (original): The color adjusting method of claim 11, wherein the adjusting interface is a three-dimensional adjusting interface and the adjusting interface comprises a color adjusting template and a brightness adjusting template.

Claim 15 (canceled)

Claim 16 (currently amended): The color adjusting method of claim [[15]]11, wherein the original coordinate of the reference point is obtained by an equation of:

    PNG
    media_image1.png
    77
    383
    media_image1.png
    Greyscale
;
Wherein 
    PNG
    media_image2.png
    25
    113
    media_image2.png
    Greyscale
 represents the original coordinate of the reference point, 
    PNG
    media_image3.png
    25
    103
    media_image3.png
    Greyscale
 represents three output brightness percentages of the obtained RGB tristimulus matrix of the reference point, and 
    PNG
    media_image4.png
    77
    143
    media_image4.png
    Greyscale
 represents the RGB tristimulus matrix.

Claim 17 (currently amended): The color adjusting method of claim [[15]]11, wherein the color transformation matrix is obtained by equations of:

    PNG
    media_image5.png
    25
    261
    media_image5.png
    Greyscale
;

    PNG
    media_image6.png
    125
    329
    media_image6.png
    Greyscale
; and

    PNG
    media_image7.png
    81
    367
    media_image7.png
    Greyscale
;
wherein 
    PNG
    media_image2.png
    25
    113
    media_image2.png
    Greyscale
 represents the original coordinate of the reference point, 
    PNG
    media_image8.png
    25
    99
    media_image8.png
    Greyscale
 represents the shift coordinate of the reference point, 
    PNG
    media_image9.png
    23
    27
    media_image9.png
    Greyscale
 represents a coordinate transformation matrix, 
    PNG
    media_image4.png
    77
    143
    media_image4.png
    Greyscale
 represents the RGB tristimulus matrix, and 
    PNG
    media_image10.png
    24
    28
    media_image10.png
    Greyscale
 represents the color transformation matrix.

Claims 18-20 (canceled)


Reason for Allowance
4.    Claims 1-4, 6-7, 11-14 and 16-17, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance: 

Ballestad et al. (US 2014033360) discloses adjusting tones and colors of pixels in an image by performing color grading on a source video data, by permitting a user to change the video data in various ways to achieve a desired appearance.  See paragraphs 19 and 48.
In contrast, the present invention provides a color adjustment method for allowing a user to adjust colors of a display device in real-time, without affecting the brightness, color gamut and gamma of the display device.
The current application's claimed subject matter differs from the cited art in that, according to Applicant's technique, a reference point and an adjusting interface are displayed in a display unit, wherein the adjusting interface comprises a plurality of input fields for a user to input shift vectors of the reference point; 
Accordingly, the Examiner respectfully submits that neither Ballestad or Ozcan, nor the combination thereof teaches or suggests each and every limitation of Independent Claims 1, and 11 for at least the reasons described above. Furthermore, the dependent claims are allowable at least by virtue of their dependency from an allowable base claim. As such, the subject matters of claims 1-4, 6-7, 11-14 and 16-17 are considered to be novel in view of the prior art of record.

Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
02/28/2022